Hughes Hubbard & Reed LLP One Battery Park Plaza New York, New York 10004-1482 Telephone: 212-837-6000 Fax: 212-422-4726 hugheshubbard.com July 17, Securities and Exchange Commission 100 F Street, NE Washington, DC20549 Re: Chindex International, Inc. Form 10-K for fiscal year ended March 31, 2008 Filed June 16, 2009 File No. 001-33524 Ladies and Gentlemen: We are counsel to Chindex International, Inc. (the “Company”).Reference is made to the Staff’s comments to date regarding the Company’s Form 10-K for the fiscal year ended March 31, 2008 filed on June 16, 2008 (the “Form 10-K”) as amended to date.We note that simultaneously herewith the Company has filed an amendment to the Form 10-K responding to such comments (the “Amendment”).We further note that one such Staff comment was the request that the Company file referenced exhibits 10.17-20 to the Form 10-K.
